eLayaway, Inc. 1650 Summit Lake Drive, Suite 103 Tallahassee, FL 32317 April 30, 2013 Securities and Exchange Commission Attn: Maryse Mills-Apenteng, Special Counsel; Edwin Kim, Attorney-Advisor Division of Corporation Finance Washington, D.C. 20549 RE:eLayaway, Inc. Information Statement on Schedule 14C (Preliminary) Filed April 19, 2013 File No. 000-54733 Dear Ms. Mills-Apenteng and Mr. Kim, In response to your discussion with our counsel on April 26, 2013, and comment letter of the same date, we have filed a revised Information Statement on Schedule 14C. We have clarified our disclosure regarding the Board of Director’s discretion to choose a reverse stock split ration of 1:100 up to 1:250, or anywhere between.We have revised to clarify that our Board will have discretion to maintain or reduce the authorized common stock at a ratio different from the reverse stock split ratio, and have added disclosure regarding the effective increase in our authorized common stock and how the Company may use any “additional” shares.We have added tabular disclosure as requested, and have included anti-takeover disclosure as well. If you have any questions, please feel free to contact our counsel, Lance Brunson of Vincent & Rees, via telephone at (801) 303-5737.Thank you for your assistance and review. Sincerely, /s/ Bruce Harmon Bruce Harmon Chief Financial Officer Chairman of the Board of Directors
